51 F.3d 269
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ghulam Mohammed NASIM, Defendant-Appellant.
No. 94-7316.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1995.Decided:  April 3, 1995.

Ghulam Mohammed Nasim, Appellant Pro Se.  Lynne Ann Battaglia, United States Attorney, Baltimore, MD, for Appellee.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Ghulan Nasim appeals from the district court's marginal order denying his motion for production of grand juror and trial juror qualification forms.  Because the record discloses the presence of no live underlying claim at the time Nasim filed his motion, we find that the district court properly denied the motion.  See Mitsubishi Aircraft Int'l, Inc. v. Brady, 780 F.2d 1199, 1203 (5th Cir.1986).  Accordingly, the order of the district court is affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.